NUMBER 13-12-00248-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

RICARDO ZAMORA,                                                         Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                     On appeal from the 94th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides and Longoria
               Memorandum Opinion by Justice Benavides
       Appellant, Ricardo Zamora, was convicted of continuous sexual abuse of a child.

See TEX. PENAL CODE ANN. § 21.02 (West Supp. 2011).       Subsequently, Zamora was

sentenced to fifty years’ confinement in the Texas Department of Criminal Justice

Institutional Division.   By one issue, Zamora argues that he received ineffective
assistance of counsel because his trial counsel failed to file pre-trial motions. We

affirm.

                                             I. BACKGROUND

          On July 27, 2011, Zamora was arrested and accused of engaging in sexual

contact with two children younger than seventeen years of age. Id.                     Later, Zamora

was indicted on September 1, 2011, and reindicted on January 27 , 2012 for continuous

sexual abuse of a child.

          Prior to Zamora’s trial, Zamora’s trial counsel, who is also his appellate counsel,

filed: (1) a motion for continuance, (2) an affidavit on the defendant’s comprehension of

the English language, and (3) an application for community supervision.                         No other

motions were filed.1

          On March 21, 2012, a jury convicted Zamora for the offense of continuous sexual

abuse of a child. See Id.          The trial court sentenced Zamora to fifty years’ confinement.

This appeal followed.

                            II. APPLICABLE LAW AND STANDARD OF REVIEW

          A claim of ineffective assistance of counsel is evaluated under a two-part test

derived from the Supreme Court decision in Strickland v. Washington, 466 U.S. 689

(1984). The Strickland test requires that Zamora show that his counsel‘s performance

was deficient and fell below the objective standard of reasonableness.                  Thompson v.

State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999).                       In establishing the validity of

Zamora’s claim of ineffective assistance of counsel, “any judicial review must be highly

deferential to trial counsel and avoid the deleterious effect of hindsight.”              Id.    Should

          1
              Zamora’s previous trial counsel filed a motion to reduce bond.


                                                       2
Zamora prove his counsel was deficient, he must then show that, but for counsel’s

errors, the outcome of his case may have been different Rodriguez v. State, 899 S.W.2d
658, 668 (Tex. Crim. App. 1995).

       The burden is on Zamora to prove ineffective assistance of counsel by a

preponderance of evidence.     See Rodriguez, 899 S.W.2d at 668 (Tex. Crim. App. 1995)

(citing Moore v. State, 694 S.W.2d 528, 531 (Tex. Crim App. 1985)).         Additionally the

fact that another attorney might have pursued a different course of action or tried the

case differently will not support a finding of ineffective assistance of counsel.   Owens v.

State, 916 S.W.2d 713, 717 (Tex. Crim. App. 1996).

                                       III. ANALYSIS

       By his sole issue, Zamora asserts that he was provided with ineffective assistance

of counsel because Zamora’s counsel did not file pre-trial motions.        Nonetheless, we

ultimately conclude that Zamora cannot show prejudice under Strickland.             First the

defense counsel’s mere failure to submit an appropriate pre-trial motion does not on its

face prejudice the defendant and Zamora does not explain how the failure to file certain

pre-trial motions affected the outcome in this case.    Madden, 911 S.W.2d at 241 (citing

Martinez v. State, 824 S.W.2d 688, 690 (Tex. Crim. App 1992)). In fact, because the

trial judge has discretion in granting and denying these motions, Zamora would be

hard-pressed to prove that the failure to file pre-trial motions would have affected the

outcome of his case, Zamora failed to state with specificity which pre-trial motions would

have impacted his case.      Therefore we cannot make a determination as to how the

motions may have made a difference, and See Thompson, 9 S.W.3d at 812.               Zamora

has failed to show how his counsel’s performance was deficient and fell below the


                                              3
objective standard of reasonableness. See Strickland, 466 U.S. at 689.         Moreover,

Zamora has failed to show that the outcome of his case would have been different but for

the deficient performance.   See Id.    Accordingly, we overrule Zamora’s sole issue.

                                       IV. CONCLUSION

          We affirm the trial court’s judgment.




                                                        ________________________
                                                        GINA M. BENAVIDES,
                                                        Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
27th day of June, 2013.




                                             4